Per Curiam.
We find no evidence sufficient to support a finding that defendant obtained money from Dixon by means of a representation that he (defendant) “was a field representative of the Prudential Life Insurance Co. with authority to make loans for said company.” Indeed, the evidence was not sufficient to support a finding that defendant made such representation to Dixon. Moreover, if such representation were made, the evidence was insufficient to support a finding that it was false. The Attorney General concedes, and we agree, that the evidence does not support the indictment and that defendant’s motion to dismiss as of nonsuit should have been allowed.
Reversed.